Citation Nr: 0122137	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  99-02 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri



THE ISSUE

Propriety of reduction of evaluation for postoperative right 
knee meniscectomy from 20 percent to 10 percent from January 
1, 1999 to April 6, 2000.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 11, 1972 to 
July 30, 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision which 
reduced a 20 percent evaluation for the veteran's 
postoperative right knee meniscectomy to 10 percent.  The 
reduction in the schedular rating was made effective from 
January 1, 1999.  Thereafter, by a January 2001 rating 
action, the 20 percent rating was restored, but not until 
April 6, 2000.  Consequently, because the veteran's appeal 
was for restoration of the 20 percent rating, the only issue 
remaining before the Board is whether the reduction to 10 
percent for the period from January 1, 1999, to April 6, 
2000, was proper.

The Board notes that the veteran requested a Board hearing.  
The veteran was notified of the date and place of the 
hearing, but failed to appear as scheduled.  


FINDINGS OF FACT

1.  By a May 1997 rating decision, a 20 percent rating was 
assigned for service-connected right knee disability, in part 
on the basis of symptoms the veteran experienced upon use of 
the knee.  

2.  By an October 1998 rating decision, the 20 percent rating 
was reduced to a 10 percent rating.

3.  The entire recorded history of the veteran's problems 
with his service-connected right knee disability did not 
reflect an improvement in symptoms previously relied upon to 
assign the 20 percent rating.



CONCLUSION OF LAW

The October 1998 reduction of a 20 percent schedular 
evaluation for postoperative right knee meniscectomy to 10 
percent was not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.105, 4.1, 4.2, 4.10, 4.13, 4.71a (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO's reduction of the 20 
percent evaluation for his right knee disability to 10 
percent effective January 1, 1999, was not warranted.  
Specifically, he relates that his disability and the quality 
of life had not improved.  

By an August 1975 rating decision the RO granted service 
connection for residuals of a right knee meniscectomy and 
assigned a 10 percent rating.  In May 1997, the RO increased 
this evaluation to 20 percent, effective June 1, 1997, under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  That decision also 
awarded a temporary total evaluation for convalescence from 
April 2, 1997, to June 1, 1997.  In September 1998, the RO 
notified the veteran of a proposed reduction of the 20 
percent rating for the right knee disability to 10 percent, 
and of his rights to a hearing and to present evidence.  In 
accordance with the veteran's request, a hearing was held on 
October 2, 1998.  By an October 1998 rating decision, the RO 
reduced the 20 percent rating to 10 percent, effective 
January 1, 1999.  Disagreeing with this decision, the veteran 
appealed.  

To begin with, the Board finds that the September 1998 notice 
to the veteran satisfies the procedural requirements set 
forth in 38 C.F.R. § 3.105(e) and (h) (2000) regarding notice 
and an opportunity for a predetermination hearing.  

With respect to the propriety of the rating reduction, the 
law provides that the duration of a rating is measured from 
the effective date assigned until the effective date of the 
actual reduction.  See Brown v. Brown, 5 Vet. App. 413 
(1993).  Where a rating has continued for 5 years or more at 
the same level, the requirements of 38 C.F.R. § 3.344(a) and 
(b) must be satisfied in order to properly effect a reduction 
of that rating.  38 C.F.R. § 3.344(c).  However, where, as 
here, the disability rating was in effect for less than 5 
years, the provisions of 38 C.F.R. § 3.344 are inapplicable.  
Nevertheless, several general VA regulations are applicable 
to all rating decisions regardless of the time the rating 
endures, including 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13 
(2000).  In accordance with these regulations, in a rating-
reduction case the adjudicator must determine if the evidence 
of record shows an actual change in the disability by 
reviewing the entire recorded history of the condition.  Not 
only must it be determined that an improvement in a 
disability has actually occurred, but that such improvement 
reflects improvement in ability to function under the 
ordinary conditions of life and work.  See Brown, 5 Vet. App. 
413.  Further, before a rating reduction can be made it must 
be determined that the examinations reflecting such a change 
are thorough.  38 C.F.R. §§ 4.2, 4.13.

As previously noted, in May 1997 the RO evaluated the 
veteran's right knee disability as 20 percent disabling under 
Diagnostic Code 5257, relying on the May 1997 VA examination 
report.  That report shows complaints of swelling in the 
right knee, continuing decreased range of motion, rare 
locking, morning stiffness, and increased pain while driving 
with the knee bent.  The veteran reported that the pain was 
decreased with new arthritis medicine and that the knee had 
not given way since arthroscopy.  The veteran reported 
missing work as a state highway patrolman for knee surgery 
and when he fell on the knee in 1995.  A physical examination 
at that time showed a normal gait, soft tissue swelling, 
warmth greater in the right knee than the left knee, negative 
ballottement, and negative laxity.  Range of motion was 110 
degrees flexion and 8 degrees (walking) to 15 degrees (lying 
supine) extension.  With the benefit of x-rays reports done 
in the past, the examiner diagnosed degenerative joint 
disease and status post meniscectomy and arthroscopic 
debridement.

Diagnostic Code 5257 provides for a 10 percent evaluation for 
impairment of the knee, in the form of slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
is assigned when the impairment is characterized by moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation is assigned when the impairment is characterized 
by severe recurrent subluxation or lateral instability.   

A June 1998 VA examination report shows that the veteran 
complained of decreased range of motion, pain, swelling, 
occasional locking and inability to play sports.  A physical 
examination revealed a measurement of 17 inches for the right 
knee and 16 1/2 for the left knee.  Muscle strength was 5 out 
of 5.  The examiner noted a steady gait while walking on 
heels and negative laxity.  Sensation was intact with no 
difference in temperature between right and left knees.  
Range of motion in the right knee was noted as 110 degrees on 
flexion and 0 degrees on extension, with audible crepitus on 
flexion.  X-rays were not taken.  The examiner's impression 
was that of degenerative joint disease in the right knee, 
post meniscectomy with residuals of decreased range of motion 
and mild swelling without atrophy.

At the October 1998 hearing, the veteran testified that he 
had surgery on his right knee in 1975 to remedy a 1974 
injury.  After leaving military service in 1974, the veteran 
attended a university and was an athlete, participating in 
cross-country and track for two years before becoming a state 
trooper.  Even then, he remained very active refereeing 
college and high school basketball games, playing softball, 
and basketball, and running track meets.  This continued 
until 1997 when he again had surgery on his right knee.  The 
veteran related that state troopers were periodically 
required to pass a fitness test, which included a one and 
one-half mile run.  Since the 1997 knee surgery, he had been 
unable to run or engage in impact sports.  Therefore, the 
veteran received poor evaluations on the state trooper 
physical fitness tests.  The veteran further testified that 
he experienced constant pain and aching, daily swelling, loss 
of flexion and loss of range of motion.  He stated that he 
could not do things that he had done before the operation and 
that his condition had gotten worse.  

Relying primarily on the report of the June 1998 VA 
examination, the RO reduced the veteran's evaluation from 20 
percent to 10 percent in an October 1998 rating decision.  In 
doing so, the RO evaluated the disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2000), which provides for a 10 
percent rating for symptomatic removal of semilunar 
cartilage.  This is the highest rating possible under 
Diagnostic Code 5259.

The Board finds that, because the 20 percent rating was in 
effect from June 1, 1997 to January 1, 1999-a period 
significantly less than five years-the provisions of 
38 C.F.R. § 3.344(a) and (b) do not apply.  Further, having 
reviewed the entire medical history of the veteran's 
disability, the Board concludes that the evidence present at 
the time of the October 1998 rating reduction did not reflect 
improvement in the veteran's right knee disability such that 
a rating reduction from 20 percent to 10 percent was 
warranted under 38 C.F.R. § 4.71a (2000).  In this regard, 
the Board observes that the June 1998 VA examination, upon 
which the RO relied, presented a symptom picture largely 
indistinguishable from that seen in the earlier May 1997 VA 
examination.  Extension of the knee had improved, but more 
importantly, the record as a whole consistently portrayed the 
condition of the veteran's disability following the 1997 
surgery as significantly limiting his activity by decreasing 
range of motion, and increasing daily pain and swelling.  The 
veteran also testified that there had been no improvement in 
his symptoms despite the RO's actions.  

The Board notes that, when he was examined in June 1998, the 
veteran continued to complain of the same problems he 
reported previously.  This is significant because a 20 
percent rating is warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 when recurrent subluxation or lateral 
instability is "moderate."  Additionally, while the 
veteran's complaints did not directly implicate difficulties 
with subluxation, problems with pain about which he had 
repeatedly complained appear to have been factored into the 
RO's decision to grant the 20 percent rating in May 1997.  
Consequently, while the limitation of motion clinically 
demonstrated did not rise to a compensable level in June 
1998, see 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(1998), the RO apparently did not take into account the 
functional losses experienced by the veteran in the same 
manner as it did when it awarded the 20 percent rating.  The 
1998 examination, like previous examinations did not indicate 
the degree of functional impairment due to the veteran's pain 
and swelling, etc., but unlike earlier evaluations, this 
examination formed the basis for reducing the veteran's 
rating.  Interpreting the reports of examination in light of 
the whole recorded history, see § 4.1, and by resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the entire record did not warrant reduction from the 20 
percent rating.  Even when the veteran testified about his 
knee disability in October 1998, he reiterated the fact that 
he had problems with pain, swelling, and locking--the very 
same problems he was experiencing when the 20 percent rating 
was assigned. 

Based on the available record, particularly on clinical 
findings made at May 1997 and June 1998 VA examinations, it 
is difficult to say on what basis the criteria for a 20 
percent rating were initially found to be satisfied and 
thereafter not satisfied, especially in light of the symptoms 
complained of by the veteran.  Nevertheless, what does appear 
from a review of the entire history as required by §§ 4.1, 
4.2, is that the veteran's symptoms did not improve.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which became effective 
during the pendency of this appeal.  Codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); see 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

Under the Act, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  The 
veteran was notified in the statement of the case of the 
provisions affecting this case.  Additionally, the veteran 
was given the opportunity to appear at a hearing and present 
evidence to support his claim.  Consequently, under the 
circumstances of this case, and especially given that the 
Board is granting the requested benefit, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

Restoration of a 20 percent rating from January 1, 1999, to 
April 6, 2000, for residuals of a right knee meniscectomy 
with degenerative arthritis is granted, subject to the 
provisions governing the payment of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

